Citation Nr: 0720805	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-34 315	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right ankle 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1973 to February 1977.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2006, a videoconference hearing was held before the 
undersigned.  A transcript of that hearing is of record.  At 
the hearing the undersigned granted the veteran's request to 
hold the record in abeyance 90 days for submission of 
additional evidence.  In January 2007, the Board received 
additional evidence (with a waiver of RO consideration).  

The question of whether new and material evidence has been 
received to reopen the claims of service connection for a 
right ankle and right knee disability must be addressed in 
the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate them on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the claims 
accordingly.


FINDINGS OF FACT

1.  An unappealed September 1998 rating decision denied 
service connection for a right ankle disability essentially 
based on a finding that it was not shown that the veteran had 
current right ankle disability or that an ankle injury in 
service had resulted in chronic disability.

2.  Evidence received since the September 1998 rating 
decision shows that the veteran has right ankle pathology, 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for right ankle disability, 
and raises a reasonable possibility of substantiating the 
claim.
3.  A chronic right ankle disability was not manifested in 
service, right ankle arthritis was not manifested during the 
first year postservice, and the preponderance of the evidence 
is against a finding that the veteran's current right ankle 
disability is related to his service, and specifically an 
injury therein.

4.  An unappealed September 1998 rating decision denied 
service connection for a right knee disability on the basis 
that there was no medical evidence that such disability 
existed, or had been treated in service.

5.  Evidence received since the September 1998 decision does 
not suggest that any current right knee disability might be 
related to the veteran's service, does not relate to the 
unestablished fact necessary to substantiate the claim of 
service connection for a right knee disability, and does not 
raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to service connection for a right ankle 
disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).

2.  Service connection for a right ankle disability is not 
warranted. 38 U.S.C.A. §§ 1110 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2006).

3.  New and material evidence has not been received, and the 
claim seeking service connection for a right knee disability 
may not be reopened.  38 U.S.C.A. § 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

A June 2004 letter advised the veteran of the bases for the 
denial of the underlying claims, advised him that new and 
material evidence was required to reopen the claims, and 
advised him of what the evidence needed to show in order for 
the claims to be reopened.  Furthermore, he was advised of 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
letter specifically advised (on page 4) the veteran that, 
should he have any evidence in his possession pertinent to 
his claim, he should submit such evidence.  This notice was 
in substantial compliance with the mandates of the U.S. Court 
of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  VCAA notice was provided prior to the 
initial adjudication.  

While the veteran did not receive timely notice regarding 
disability ratings and effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision denies 
service connection; neither the rating of a disability nor 
the effective date of an award is a matter for consideration.  
Hence, the veteran is not prejudiced by any such notice 
defect.  Significantly, the claims was readjudicated after 
all critical notice was given.  See July 2006 supplemental 
statement of the case.

Regarding VA's duty to assist, the RO has obtained all 
available service medical records and post-service VA medical 
records.  Notably, extensive search found no additional 
medical records (for Long Beach Naval Medical Center) claimed 
as missing by the veteran.  The RO arranged for a VA 
examination in August 2004 and a file review in September 
2005.  VA's duty to assist the veteran in the development of 
facts pertinent to these claims is met.

B.		Factual Background, Legal Criteria, and Analysis

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after   August 29, 2001.  
Since the instant claims to reopen were filed after that date 
(in June 2004), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.  If arthritis (as a chronic disease) is manifested 
to a compensable degree within one year following discharge 
from active duty, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§  1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Right ankle disability

A September 1998 rating decision denied service connection 
for a right ankle disability essentially on the bases that 
there was no medical evidence of a current right ankle 
disability or that an injury in service in service resulted 
in chronic disability.  That decision is final. 38 U.S.C.A. § 
7105.  

Evidence received since that decision includes an August 2004 
VA examination report (to include X-ray) that shows right 
ankle pathology.  This evidence relates directly to the basis 
for the previous final denial and is presumed as credible and 
competent evidence for reopening purposes.  See, Justus, 3 
Vet. App. 510 (1992).  As it shows current disability in an 
anatomical area injured in service, it pertains to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Hence, the Board finds it new and material, warranting 
reopening of the claim.  

The Board will now turn to de novo review as the RO has done.  
The veteran is not prejudiced by the Board's proceeding to de 
novo review upon reopening the claim, without remanding the 
claim to the RO for initial de novo consideration, because 
the RO's September 2005 adjudication of this matter was on a 
de novo basis, and included development necessary for de novo 
review.

The veteran's service medical records reveal that in June 
1976 he sustained a right ankle sprain in a motorcycle 
accident.  X-rays taken showed no bone abnormality.  A June 
1976 record from USNH Long Beach shows that the veteran had a 
large amount of ecchymosis and edema of the right ankle.  The 
impression was severe ligament tear.  Treatment included a 
short leg walking cast; no duty for 2 days; and crutches.  
Subsequent notations in June 1976 show the short leg cast was 
discontinued and an ace wrap was prescribed.  He was placed 
on light duty for two weeks.  There are no further notations 
noted.  Separation examination in February 1977 no complaints 
or finding pertaining to a right ankle disability.  Clinical 
evaluation of the lower extremities was normal.

VA records from September 1991 to February 2004 show no 
treatment for a right ankle disability.

On August 2004 VA examination, the veteran reported that his 
ankle had increasingly become more painful.  He stated that 
his ankle hurt when he walked.  Physical examination revealed 
a small tissue defect above the right lateral malleolus 
consistent with the area of his previous hematoma from an 
ankle sprain.  The ankle was painful to touch.  There was no 
defect noted in the right ankle.  There was no pronation.  
The examiner noted "rule out posttraumatic arthritis."  An 
X-ray showed small bony fragment overlying the top of the 
posterior aspect of the calcaneus of questionable 
significance.  The impression was bony density overlying 
calcaneus.

VA treatment records from January 2005 to January 2006 show 
no treatment for a right ankle disability.

On September 2005 VA file review, the examiner noted that the 
veteran had seen the orthopedist as well as his primary care 
physician on 2 separate occasions over the past year without 
any mention of right ankle complaints.  Upon review of the 
claims file she opined:

"Right ankle X-ray in [19]76 was normal by record.  There is 
no evidence of right ankle condition on [separation] in 
[19]77.  There is a 27 year gap in [documentation] of any 
ankle pain.  [There is] no history of recurrent ankle sprains 
or ankle instability.  [The] veteran has failed to mention 
right ankle condition to orthopedist on 2 occasions during 
[visits in 2004 and 2005 to Dr. C.].  Based on this evidence,  
[and] literature review it is this examiner's opinion the 
current right ankle condition is most likely caused by or the 
result of other events and not due to an ankle sprain 27 
years ago with no intercurrent complaints."

At the November 2006 videoconference hearing, the veteran did 
not testify regarding right ankle disability.

It is not in dispute that the veteran now has a right ankle 
disability.  Such is noted on the August 2004 examination.  
Likewise, it is not in dispute that the veteran sustained an 
ankle injury in service.  What must still be shown to 
establish service connection for an ankle disability is that 
the current diagnosed ankle disability is related to the 
injury in service.

The veteran's service medical records reflect that the injury 
in service was acute, and that the associated complaints were 
transitory, and resolved.  Follow-up treatment after June 
1976 is not noted, and on service separation examination (in 
February 1977) no right ankle complaints were reported, and 
the lower extremities were normal on clinical evaluation.  
Consequently, service connection for a right ankle disability 
on the basis that chronic disability became manifest in 
service, and persisted, is not warranted.  Furthermore, as 
there is no evidence that right ankle arthritis was 
manifested in the first postservice year, service connection 
for such pathology on a presumptive basis (as a chronic 
disease) is also not warranted.  

Finally, the preponderance of the competent (medical) 
evidence is against a finding that the veteran's current 
right ankle disability is related to his active service 
(including the injury therein).  The September 2005 VA file 
review found that the veteran's current ankle disability is 
unrelated to the injury he sustained in service.  There is no 
competent (medical) evidence to the contrary.

Without any competent evidence that the veteran's current 
right ankle disability is related to his injury in service, 
the preponderance of the evidence is against this claim.  
Accordingly, it  must be denied.   

Right knee disability

A September 1998 rating decision denied service connection 
for a right knee disability on the bases that there was no 
treatment of such disability in service (and that any such 
disability would not be related to service) .  The veteran 
was notified of the September 1998 rating decision and of his 
right to appeal it.  He did not do so, and it became final.  
38 U.S.C.A. § 7105.

Evidence of record at the time of the September 1998 rating 
decision included: service medical records which show no 
complaints, findings, or treatment pertaining to a right knee 
disability; VA treatment records from September 1991 to 
February 1998 (to include an August 8, 1995 record which 
notes the veteran's right knee complaint which he stated 
started the night before, and his denial of problems with his 
knee in the past with the exception of a knotted ligament).

Evidence received since the September 1998 rating decision 
consists essentially of January 1998 to January 2006 VA 
treatment records (to include an August 2004 VA examination), 
the veteran's testimony from the November 2006 hearing, and 
statements from the veteran.

As the claim was previously denied because there was no 
evidence that a right knee disability might be related to 
service, for evidence received to be new and material, it 
must relate to this unestablished fact, i.e., it must show 
that the veteran has a right knee disability that is related 
to his service. 

The VA treatment records, testimony and statements submitted 
are new to the extent that they were not previously of record 
and considered by the RO in September 1998.  However, they 
are not material evidence as they do not relate to the 
unestablished fact necessary to substantiate the claim.  Most 
of the records do not pertain to a right knee disability; 
those that do (some records show that the veteran has 
complained of right knee pain), do not tend to show or 
suggest that such disability may be service-related.  There 
is no competent (medical opinion) evidence suggesting a nexus 
between any current knee disability and service.  Records 
showing treatment years after service which do not link the 
post-service disorder to service in any way are not 
considered new and material evidence.  See Cox v. Brown, 5 
Vet. App. 95 (1993).  

As for the veteran's recent testimony, such evidence cannot 
serve to provide a competent link between the post-service 
medical disability and service.  Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  

In summary, no additional evidence received since the 
September 1998 rating decision relates to a nexus between any 
current right knee disability and the veteran's service, the 
unestablished fact needed to substantiate the service 
connection claim.  Consequently, the additional evidence 
received does not raise a reasonable possibility of 
substantiating the claim, and is not material.  Hence, this 
claim may not be reopened.  






ORDER

The appeal to reopen a claim of service connection for a 
right ankle disability is granted, but service connection for 
a right ankle disability is denied on de novo review.

The appeal to reopen a claim of service connection for a 
right knee disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


